DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: while it is largely understood what is meant by “generally axially rearward facing,” Examiner suggests re-wording to something like “substantially axially forward facing” as the term “generally” means sometimes it does but no always.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: while it is largely understood what is meant by “generally diametrically opposed lobes,” Examiner suggests re-wording because the term “generally” means sometimes it does but no always.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the claim recites “a rotational direction of the insert” in Line 4.  The word “a” should be the word “the.”  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 204565232 U) in view of Ruy Frota de Souza (US Patent No. 7,625,161 B1).
(Claim 1) Li et al. (“Li”) discloses a cutting insert (Figs. 1-6) of a rotary drill tool (Figs. 7-11) for cutting metal.  The cutting insert includes a head (above 9) and a neck (9) extending along a longitudinal axis.  The head has an axially forward facing cutting region (3) and the neck has an axially rearward facing mount region (Figs. 2, 4-6).  At least the neck (9) is arranged to be releasably mountable within a jaw of a support body (Figs. 7-11).  The head has a generally axially rearward facing axial support surfaces projecting radially outward from the neck for abutment with corresponding axial support surfaces of the support body (Figs. 2, 4-6).  The head is formed by a pair of generally diametrically opposed lobes projecting radially outward from the axis (Figs. 1-6).  The lobes, in part, are defined and separated in a circumferential direction by a concavely curved surface (2) recessed radially into the head.  The recess also extends into the neck (Figs. 1, 2, 4-6), but it is not explicitly disclosed that the recess is concavely curved in the neck.  At least one radial projection (7; Translation Page 4) extends from a radially inner surface or region of the head and positioned in a circumferential direction between the lobes (Figs. 1, 2, 4-6).
Ruy Frota de Souza (“Ruy”) discloses a cutting insert (14) of a rotary drill tool (10) for cutting metal.  The head is formed by a pair of generally diametrically opposed lobes projecting radially outward from the axis (Figs. 2-4, 8).  The lobes, in part, are defined and separated in a circumferential direction by a concavely curved surface recessed radially into the head and neck (Figs. 1-4, 8).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Li with a concavely curved neck recess as suggested by Ruy in order to enhance chip removal.
(Claim 2) At least a part of the at least one radial projection has a width in the axial direction that is less than an axial length of the head between an axially forwardmost tip of the cutting region and an axially rearwardmost part or edge of the axial support surfaces (Li Figs. 1, 2, 4-6).
(Claim 3) The width of at least the part of the at least one projection is in the range of 2 to 30% of the axial length of the head (Li Figs. 1, 2, 4-6).  Because this is written as a width of at least a part of the projection leaves room for interpretation that the width need not be between extremes of the projection in the axial direction.  It would seem that the part could be half or otherwise designated portion of the projection.  As such, the prior art of record would be able to satisfy the broadest range.  If Applicant finds this disagreeable, then it is recognized that the width ratio would be an obvious consideration because the width is a result-effective variable due to the fact that the size of the projection impacts seating of the insert.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Li with the width of the projection within the claim range relative to the length of the head in order to optimize seating of the head.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 4) The at least one radial projection (Li 7) includes at least two generally diametrically opposite first radial projections (Li 7; Translation Page 4) formed as ribs each having a length extending in a circumferential direction and being arranged to be seated within a channel of the support body to axially secure the insert at the support body (Li Figs. 1, 2, 4-6).
(Claim 5) An angular length of each of the ribs in a circumferential direction between the lobes is in the range of 2° to 85° (Li Figs. 1, 2, 4-6).  If Applicant finds this disagreeable, then it is recognized that the circumferential length ratio would be an obvious consideration because the length as claimed is a result-effective variable due to the fact that the size of the projection impacts seating of the insert.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Li with the length of the projection within the claim range in order to optimize seating of the head.  See Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 6) The at least one radial projection (Li 7; Translation Page 4) extends radially outward from a radially outward facing locating surface (Li 4) that extends axially between the projection and the axially forward facing cutting region (Li Figs. 1, 2, 4-6).
(Claim 7) The at least one radial projection (Li 7; Translation Page 4) is located in an axial direction closer to the axial support surfaces than the axially forward facing cutting region (Figs. 1, 2, 4-6).
(Claim 8) Although the at least one radial projection appears to be at least partially located in the axial direction within an axially rearward 30% of the axial length of the head between an axially forwardmost tip of the cutting region and an axially rearwardmost part or edge of the axial support surfaces (Li Figs. 1, 2, 4-6), the disclosure does not provide an explicit recitation of the length relationship.  Yet, at a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the cutting insert disclosed in Li within the claimed range in order to enhance seating as a mere rearrangement of parts.  In re Japikse, 181 F.2d 1019 (CCPA 1950) (holding unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553 (CCPA 1975) (holding that the particular placement of a contact in a conductivity measuring device to be an obvious matter of design choice); see also See Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 10) The neck (Li 9) of the insert is part cylindrical and defined by at least one curved radially outer surface that is devoid of any radially outward projection at an axial position below the head of the insert (Li Figs. 1, 2, 4-6).
(Claims 11-13) Li does not explicitly disclose each of the support surfaces declining in the manners claimed.
Ruy discloses a cutting insert (14; Fig. 7) having support surfaces (38’; Figure 8) with a first decline orientation (Fig. 8 - the angle of the support surface 38’ on the left side of the cutting insert) aligned relative to a plane perpendicular to the longitudinal axis, such that a radially outer region of each said support surface 38’ is axially rearward relative to a radially inner region of each said support surface.  Ruy further discloses a cutting insert (14; Fig. 7) having a second decline orientation (Fig. 8 - the angle of the support surface 38’ on the right side of the cutting insert) being additional to the first decline orientation and aligned to extend in a circumferential direction relative to the plane perpendicular to the longitudinal axis (Fig. 8).  The second decline orientation extends such that a lead region or edge of each said support surface (38’) in a rotational direction of the insert is positioned axially rearward relative to a trailing region or edge of each said support surface in a rotational direction of the insert 14 (Fig. 8).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Li with support surfaces declined as taught in Ruy in order to improve the seating and clamping hold of the cutting insert within the drill body.
(Claim 14) Li discloses a rotary drill that includes the cutting insert of claim 1.  Additionally, the rotary drill includes support body (11) extending along the longitudinal axis and terminated at an axially forward end by at least two axially extending arms (17).  The arms are spaced apart about the axis so as to define the jaw (Figs. 7, 8).  Each arm has a shoulder (20) presenting a generally axially forward facing axial support surface (Fig. 8).  The insert is releasably mountable within the jaw between the arms such that the axial support surfaces of the insert and the support body are capable of abutting with one another respectively (Figs. 7-11).  Each of the arms at a radially inner surface including a recess (16) capable of receiving respectively the at least one radial projection of the insert to axially retain the insert at the support body of each of the arms.  That is, because the Li reference explicitly discloses that the groove may be a ridge, the opposing illustrated ridge on the jaw would then be a groove to mate with the ridge/protrusion on the cutting insert.  If Applicant finds this to not be an inherent part of the disclosure, it would have been obvious at a time prior to filing for one having ordinary skill in the art to provide the disclosed drill in Li with a mating recess on the inner surface of the arms for mating with the protrusion on the cutting insert, which represents a mere reversal of working parts.  See In re Gazda, 219 F.2d 449 (CCPA 1955) (holding that mere reversal of working parts to be an obvious modification).
(Claim 15) The at least one radial projection (Li 7; Translation Page 4) includes at least two generally diametrically opposite first radial projections formed as ribs (e.g., as disclosed ribs 16).  Each rib having a length extending in a circumferential direction and being arranged to be seated within a channel of the support body to axially secure the insert at the support body (Li Translation Page 4).  The recess includes a channel having a length extending in a circumferential direction and positioned axially at or forward of the shoulder of each arm (Li Figs. 1, 2, 4-10; Translation Page 4).  The channels seat the ribs (Li Figs. 7-11; Translation Page 4).
(Claim 16) A region (Li 14) of the jaw of the support body arranged to receive the neck of the insert is part cylindrical and is defined by at least one curved radially inner surface that is devoid of any radially inward projection (Li Fig. 8).
(Claim 17) A radial depth of the projection expressed as a quotient of a radius of a radially outermost surface of the projection (Li 7; Translation Page 4) and a radius of the locating surface (Li 4) being within the range of 1.02 to 1.5 (Figs. 1, 2, 4-6, 8, 9).  That is, the depth of the illustrated groove or the height of the mating illustrated projection on the jaws appears to be less than 50% the radius to the locating surface and more than 0.02 thereof.  If Applicant finds this disagreeable, then it is recognized that the depth of the projection would be an obvious consideration because the depth as claimed is a result-effective variable due to the fact that the size of the projection impacts seating of the insert.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Li with the depth of the projection within the claim range in order to optimize seating of the head.  See Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 204565232 U) in view of Zeug et al. (US Pub. No. 2017/0113282 A1).
Li discloses a cutting insert (Figs. 1-6) of a rotary drill tool (Figs. 7-11) for cutting metal.  The cutting insert includes a head (above 9) and a neck (9) extending along a longitudinal axis.  The head has an axially forward facing cutting region (3) and the neck has an axially rearward facing mount region (Figs. 2, 4-6).  At least the neck (9) is arranged to be releasably mountable within a jaw of a support body (Figs. 7-11).  The head has a generally axially rearward facing axial support surfaces projecting radially outward from the neck for abutment with corresponding axial support surfaces of the support body (Figs. 2, 4-6).  The head is formed by a pair of generally diametrically opposed lobes projecting radially outward from the axis (Figs. 1-6).  The lobes, in part, are defined and separated in a circumferential direction by a concavely curved surface (2) recessed radially into the head.  The recess also extends into the neck (Figs. 1, 2, 4-6), but it is not explicitly disclosed that the recess is concavely curved in the neck.  At least one radial projection (7; Translation Page 4) extends from a radially inner surface or region of the head and positioned in a circumferential direction between the lobes (Figs. 1, 2, 4-6).
Zeug et al. discloses a cutting insert (12) of a rotary drill tool (10) for cutting metal.  The head is formed by a pair of generally diametrically opposed lobes projecting radially outward from the axis (Figs. 2A, 2B).  The lobes, in part, are defined and separated in a circumferential direction by a concavely curved surface recessed radially into the head and neck (Figs. 1, 2A, 2B, 4A-4C).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Li with a concavely curved neck recess as suggested by Zeug et al. in order to enhance chip removal.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.  In conclusory fashion, Applicant argues that the Ruy reference fails to disclose or suggest the lobes being separated by a concavely curved surface recessed radially into the head and the neck.  Examiner disagrees.  The Figures in Ruy show that the flute is concavely curved and extends from the head into the neck.  As such, the reference suggests the concavely curved surface as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722